Tombstone Technologies, Inc. 100001 Woodloch Forest Drive, Suite 325 The Woodlands, TX 77380 (281)825-5000 November 16, 2010 To: Patrick Kuhn Staff Accountant Division of Corporate Finance Securities and Exchange Commission Washington, D.C. Re: Tombstone Technologies, Inc. Item 4.01 Form 8-K Filed November 5, 2010 File No. 000-53514 1.Attached amendment number 1 to Item 4.01 Form 8-K. 2.Tombstone Technologies, Inc. acknowledges that: A. Tombstone Technologies, Inc. is responsible for the adequacy and accuracy of the disclosure in the Form 8-K/A. B. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the Form 8-K/A. C. Tombstone Technologies, Inc. may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, By /s/John N. Bingham John N. Bingham Principal Accounting Officer and Acting Chief Financial Officer
